MEMORANDUM OPINION
                                       No. 04-10-00660-CV

                            IN THE INTEREST OF J.R.W., a Child,

                        From the County Court at Law, Kerr County, Texas
                                    Trial Court No. 10372C
                          Honorable Spencer W. Brown, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: January 12, 2011

DISMISSED

           Appellants Richard Lee Whitman and Debra Jane Whitman have filed a motion to

dismiss this appeal, stating that they no longer wish to prosecute their suit against Appellee

Nicole Christina Whitman. The motion contains a certificate of service to appellee, who has not

opposed the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).



                                                  PER CURIAM